Citation Nr: 0825446	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-28 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for abdominal aortic 
aneurysm, to include as secondary to the service-connected 
disabilities of fibrous dysplasia of the right hip and 
hemorrhoids.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1953 in the United States Army.  The veteran served 
during the Korean Conflict Era. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a letter notifying the veteran of the 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(b).  The claim on appeal, however, 
was not addressed in an August 2005 VCAA letter, which 
concerned other issues.  This constitutes a procedural defect 
requiring action upon remand pursuant to 38 C.F.R. § 19.9.

Further, the September VA 2005 examiner did not address the 
etiological relationship between the veteran's claim of 
service connection for an abdominal aortic aneurysm, to 
include as secondary to the service-connected disabilities of 
fibrous dysplasia of the right hip and hemorrhoids.  As such, 
the Board finds that further development, to include a VA 
examination addressing the question of etiology, is 
necessary.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the service 
connection claim for an abdominal aortic 
aneurysm, to include as secondary to the 
service-connected disabilities of fibrous 
dysplasia, right hip, and hemorrhoids.  
This letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the veteran..  The 
veteran should also be notified that, in 
cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After undertaking any development 
deemed necessary, the RO should schedule 
the veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and extent of any abdominal aortic 
aneurysm found to be present.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based upon the results of 
the examination and a review of the 
claims file, the examiner should answer 
each of the following questions:

(a)  Does the veteran have a currently 
diagnosed abdominal aortic aneurysm?

(b)  If so, did any diagnosed abdominal 
aortic aneurysm have its onset during the 
veteran's period of military service?

(c)  Was it caused by any incident or 
event that occurred during his period of 
military service? 

(d)  Was any currently diagnosed 
abdominal aortic aneurysm either caused 
or aggravated (e.g., permanently 
worsened) by any currently diagnosed 
fibrous dysplasia of the right hip and/or 
hemorrhoids?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for an abdominal 
aortic aneurysm, to include as secondary 
to the service-connected disabilities of 
fibrous dysplasia of the right hip and 
hemorrhoids.  The provisions of 38 C.F.R. 
§ 3.310 should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

